Title: Hugh Williamson and Samuel L. Mitchill to Thomas Jefferson, 15 July 1815
From: Williamson, Hugh,Mitchill, Samuel Latham
To: Jefferson, Thomas


      
        Sir
         New york July 15th 1815
      
      We have the pleasure of informing you that at a meeting of the Literary and Philosophical Society of New york on the 13th instant, you was elected an honorary member.
      
        Be pleased to accept the assurance of the utmost respect
        
          
            Hu Williamson
            }
            Corresponding
          
          
            Saml L Mitchill
            Secretaries
          
        
      
    